Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art teaches of selecting between a two-step random access type and a four-step random access type (See Agiwal, Kim, You) and selecting contention free two-step random access type resources (See Agiwal). In addition, prior art teaches of selecting between two-step random access type and four-step random access type based on transmission power thresholds (See Agiwal, Loehr) and priority (See Zhang). Furthermore, prior art teaches of prioritizing two-step random access type (See Ozturk). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “receiving, by a wireless device from a base station, one or more radio resource control (RRC) messages indicating random access resources, the random access resources comprising: two-step random access resources, of a two-step random access type, of an uplink bandwidth part (UL BWP); and four-step random access resources, of a four-step random access type, of the UL BWP; determining, while the two-step random access type and the four-step random access type are available for transmitting a preamble, that the two-step random access resources comprise contention-free two-step random access resources; selecting, based on the determining that the two-step random access resources comprise the contention-free two-step random access resources, the two-step random access type from among the two- step random access type and the four-step random access type; and transmitting, based on the two-step random access type, the preamble using the contention-free two-step random access resources”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US# 2021/0120581), You et al. (US# 2021/0378021), Loehr et al. (US# 2020/0100299), Zhang et al. (US# 2020/0305202), Ozturk et al. (US# 2020/0252967).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477